DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
 
Response to Amendment
The amendment of 08/17/2021 has been entered.
Claims 1, 12, 13, and 18 are amended and claim 21 is cancelled due to the Applicant's amendment of 08/17/2021.  
Claims 1, 3–5, and 7–20 are pending. 

The rejection of claims 1, 3–5, 8–11, 14–17, and 19–20 under 35 U.S.C. 102(a)(1) as being anticipated by Kim et al. KR-20130043459-A ("Kim-KR") and see machine translation referred to herein ("Kim-MT"), the rejection of claims 1, 3–5, 8–11, 12–17, and 19–20 under 35 U.S.C. 102(a)(1) as being anticipated by Park et al KR-20130043460-A ("Park-KR") and see machine translation referred to herein ("Park-MT"), the rejection of claims 1, 3–5, and 7–20 under 35 U.S.C. 103 as being unpatentable over Itoh et al., US-20070103060-A1 ("Itoh") in view of Lee et al., US-20130334521-A1 ("Lee"), the rejection of claims 1, 3–5, 7–8, 10–17 on the ground of nonstatutory double patenting as being unpatentable over claim 8 of U.S. Patent No. US-10340467-B2, the rejection of claims 1, 3–5, 8, 10–17 on the ground of nonstatutory double patenting as being unpatentable over claim 18 of U.S. Patent No. US-10439152-B2, and the rejection of claims 1, 3–4, 7–8, 10–17 on the ground of nonstatutory double patenting as being overcome due to the Applicant's amendment dated 08/17/2021.
The rejection of claims 1, 3–5, and 7–21 under 35 U.S.C. 103 as being unpatentable over Itoh et al., US-20070103060-A1 ("Itoh") in view of US-20160190484-A1 ("Lee '484'") as set forth in the previous Office Action is overcome because: (i) Applicant has filed a certified English translation the foreign priority documents and therefore the reference US-20160190484-A1 ("Lee '484'") no longer qualifies as prior art under 35 U.S.C. 102(a)(1); and (ii) Applicant has shown that subject matter disclosed in the reference US-20160190484-A1 ("Lee '484'") is excepted as prior art under 35 U.S.C. 102(b)(2)(C).

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Kimberly Vines on 09/07/2021.
The application has been amended as follows: 

Please cancel claim 18.

Claims 1, 3–5, 7–17, and 19–20 are allowed.
Claims 1, 3–5, 7–17, and 19–20 are renumbered as 1–17, respectively.

The following is an examiner’s statement of reasons for allowance: 
The closest prior art as exemplified by Itoh et al., US-20070103060-A1 ("Itoh") teaches a tetradentate organometallic compound that may comprises silyl substituent groups.  However, the prior art does not specifically disclose or teach an organometallic compound of the claimed formula 1 wherein at least one of the substituents corresponding to the claimed Z1 and Z2 positions is represented by one of claimed Formulae 2-3 and 2-4 
    PNG
    media_image1.png
    221
    668
    media_image1.png
    Greyscale
.  Further, the prior art does not provide a reason to modify the tetradentate organometallic compound to arrive at the claimed invention wherein at least one of the substituents corresponding to the claimed Z1 and Z2 positions is represented by one of claimed Formulae 2-3 and 2-4.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Elizabeth M. Dahlburg whose telephone number is 571-272-6424.  The examiner can normally be reached on Monday - Thursday, 9 a.m. - 5 p.m. (Eastern Time), and alternate Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Boyd can be reached on 571-272-7783.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/DYLAN C KERSHNER/Primary Examiner, Art Unit 1786                                                                                                                                                                                                                                                                                                                                                                                                                

/E.M.D./Examiner, Art Unit 1786